Citation Nr: 9906728	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-38 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1945 to August 
1947.

By rating action dated in March 1948 the Department of 
Veterans Affairs (VA) Regional Office Muskogee, Oklahoma, 
denied entitlement to service connection for rheumatoid 
arthritis.  In an October 1956 rating action the denial was 
confirmed and continued.  The veteran appealed from that 
decision and in March 1957 the Board of Veterans' Appeals 
(Board) affirmed the denial.  In July 1991 the veteran 
submitted additional information for the purpose of reopening 
his claim.  In a June 1992 rating action it was held that the 
additional evidence was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.  In August 1994 the Board affirmed the denial.  
In October 1994 the veteran again submitted additional 
information to reopen his claim.  In an April 1995 rating 
action it was again held that the additional evidence was not 
new and material.  The veteran appealed from that decision.  
In May 1997 the veteran testified at a hearing before a 
member of the Board sitting at the regional office.  The case 
was before the Board in October 1997 when it was concluded 
that the additional evidence was new and material.  The Board 
remanded the case for further action including a VA 
examination of the veteran and de novo consideration of his 
claim by the regional office.  In June 1998 the regional 
office reviewed the veteran's claim on a de novo basis and 
confirmed and continued the prior denial.  The case is again 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, in early 1947 the veteran complained of 
pain in the left shoulder and swelling, redness and warmth of 
the right ankle.  A diagnosis was made of acute rheumatoid 
arthritis of the right ankle and left shoulder.  

3.  The current presence of rheumatoid arthritis has not been 
medically established.  


CONCLUSION OF LAW

The veteran does not have rheumatoid arthritis that was 
incurred in or aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
hospitalized beginning in January 1947 for an acute 
peritonsillar abscess that was excised, drained and cured.  
While hospitalized, he complained of pain in the left 
shoulder and swelling, redness and warmth of the right ankle.  
A diagnosis was made of acute rheumatoid arthritis of the 
left shoulder and right ankle.  The veteran was returned to 
permanent limited duty in March 1947.  When he was examined 
for separation from military service in July 1947 it was 
indicated that he had had arthritis and rheumatic fever 
during that year.  However, on the physical examination 
report there were no findings regarding rheumatoid arthritis 
or any residuals of that condition.

The veteran's initial claim for VA disability benefits was 
submitted in August 1947.  He referred to conditions 
including rheumatic fever in January and February 1947.

By rating action dated in March 1948 service connection was 
denied for residuals of acute rheumatoid arthritis as not 
being found on the veteran's physical examination for 
separation from service.  

The veteran was hospitalized at a VA hospital during July and 
August 1956.  It was indicated that he had had an episode of 
paralysis below his waist in 1954 and had had a complete 
recovery.  He gave a history of transient episodes of 
stiffness and slight swelling of the joints of the cervical 
spine, knees, elbows and wrists lasting 3 to 4 days.  It was 
indicated that after a thorough neurological evaluation and 
X-ray survey it was felt that the veteran's difficulty was 
not due to a local lesion of his back but was rather due to 
transitory arthralgia.  

By rating action dated in October 1956 the prior denial of 
the veteran's claim was confirmed and continued.  He appealed 
from that decision and in March 1957 the Board of Veterans' 
Appeals affirmed the denial of service connection for 
arthritis.  

In July 1991 the veteran again submitted a claim for service 
connection for rheumatoid arthritis.  His claim was denied by 
the regional office in September 1991.  He appealed from that 
decision.

There was later received a July 1991 statement by Norvan D. 
Harris, M.D., indicating that he had served with the veteran 
at Fort Ord, California.  He indicated that he had gone to 
Fort Ord in January 1947 and had been discharged from the 
Army in September 1947.  He reported that he had been 
assigned to the medical ward at the base hospital during his 
time at Fort Ord.

There was also received a March 1992 statement from Bobby M. 
Robertson reflecting that he had been stationed at Fort Ord, 
California, in February and March 1947 and was in the medical 
department at the hospital.  He indicated that he was aware 
that the veteran had been in the hospital and had been 
treated for rheumatic fever and rheumatoid arthritis.

The veteran also appeared at a regional office hearing in May 
1992 and offered testimony relative to his claim.  

The veteran was afforded a VA examination in February 1993.  
He stated that throughout the years he had had chronic 
arthritis that had involved multiple joints.  He specifically 
complained of pain in the low back, knees, neck, shoulders 
and ankles.  It was indicated that he occasionally would have 
some swelling of his hands.  Various findings were recorded 
on physical examination including Heberden's nodes over the 
distal interphalangeal joints and primarily involving the 
index fingers.  He had a full range of motion of the wrist, 
elbows and shoulders.  He had pain in the left shoulder joint 
with motion.  He also had a mild crepitus palpable in the 
left shoulder joint.  He had a full range of motion of both 
hip joints.  He had crepitus in the knees.  He had pain in 
the ankle joints bilaterally with any motion.  X-ray studies 
showed normal ankles and feet, hands, shoulders, pelvis and 
sacroiliac joints and lumbosacral spine.  There were minimal 
degenerative changes of the cervical spine.  Laboratory 
studies were negative for the rheumatoid factor.  An 
impression was made of multiple peripheral joint pain with no 
evidence of rheumatoid arthritis.  

In a September 1993 statement, James W. Young, M.D., 
indicated that he had treated the veteran for arthritis of 
unknown etiology. 

In August 1994 the Board of Veterans' Appeals denied the 
veteran's claim for service connection for rheumatoid 
arthritis on the basis that new and material evidence had not 
been submitted that would warrant reopening the claim.  

In December 1994 the veteran submitted a November 1994 
statement by Dr. Young reflecting that the veteran had been 
diagnosed as having acute rheumatoid arthritis when he was in 
service in January 1947.  Dr. Young stated that rheumatoid 
arthritis was a chronic inflammatory-type arthritis that 
might have periods of remission but was not "cured."  

An examination for aid and attendance was conducted by 
Dr. Young in February 1997.  He indicated that the veteran's 
arthritic difficulties with his back and knees made it almost 
impossible to get himself in and out of a bathtub.  The 
diagnoses included progressive arthritis, probably rheumatoid 
in etiology.  

During the May 1997 hearing before the Board, the veteran 
indicated that he had been diagnosed as having rheumatoid 
arthritis during service.  He stated that he had been treated 
by a Dr. Routsong within the initial year following his 
separation from service for rheumatoid arthritis.  

An April 1997 statement by James F. Routsong, D.O., was 
submitted at the hearing.  He indicated that he had treated 
the veteran from 1948 to 1954 for rheumatoid arthritis of the 
right ankle and left shoulder.  An April 1997 statement by 
Bernie Johnston reflecting that the Army had shipped him to 
El Paso, Texas, where he had remained until discharge was 
also submitted at the hearing.  He stated that he had had 
rheumatic fever and he thought that was what the veteran had 
had.  He stated that he and veteran had been in Ward C5 at 
Fort Ord and all that he could recall was that veteran could 
not wear shoes.  His ankles were also swollen.  A May 1997 
statement by Dr. Young reflected that the veteran was 
currently being seen for rheumatoid arthritis.

The regional office later received a number of private 
medical records reflecting treatment of the veteran for 
various conditions.  The records include a July 1993 
statement by Timothy L. Huettner, M.D., indicating that the 
veteran had been referred to him by Dr. Young for evaluation 
of arthritis symptoms.  Various findings were recorded on 
physical examination.  Impressions were made of degenerative 
joint disease and degenerative cervical and lumbar disc 
disease.  He stated there was also the possibility of an 
inflammatory arthritis that had been chronic for many years.

In a subsequent July 1993 statement, Dr. Huettner indicated 
that the veteran complained of pain in the knees and ankles 
and also in the left hip.  It was indicated that his 
laboratory work had showed a negative rheumatoid factor.  
Impressions were made of degenerative joint disease and 
degenerative cervical and lumbar disc disease.  

The records also included a June 1989 statement by M. K. 
Workman, M.D., reflecting that the veteran had sustained an 
injury at work in December 1985.  He had slipped on ice and 
fell heavily, landing on his right side.  Various findings 
were recorded on physical examination.  An impression was 
made of degenerative arthritis of the lumbar spine with 
questionable irritation of the L4 nerve root on the left 
secondary to stenotic changes.  April and May 1989 statements 
by David F. Hitzeman, D.O., reflect treatment of the veteran 
for cardiovascular problems, including an acute right 
cerebral ischemic attack.  Other diagnoses included chronic 
lumbosacral strain and degenerative joint disease.  

A February 1987 statement by Russell F. Allen, M.D., 
indicates that the veteran had been examined in his office 
during that month for further evaluation of injuries to his 
lumbar spine sustained in December 1985.  A May 1986 
statement by Dr. Allen discusses injuries to the veteran's 
lumbar spine.  Records from a private medical center reflect 
the veteran's treatment during August and September 1987 for 
cardiovascular conditions.  Reports of laboratory studies 
from a medical laboratory from 1987 to 1996 are also of 
record.  In March 1987 the veteran's sedimentation rate was 
4 millimeters per hour.  The report noted that a rate from 0 
to 20 millimeters per hour was considered normal.  

The records also included reports from Dr. Young reflecting 
treatment of the veteran from 1987 to 1997.  When the veteran 
was seen in March 1987 he reported problems with hypertension 
and headaches and occasional swelling of the ankles.  The 
veteran was thereafter seen on numerous occasions for various 
conditions including hypertension and low back pain.  In 
December 1992 the impressions included coronary artery 
disease and osteoarthritis.  In April 1994 the impressions 
included arthritis with the exact etiology being unknown.  It 
was noted that the veteran had a history of rheumatoid 
arthritis.  The impressions in January 1997 included 
arthritis, probably rheumatoid in nature.  That same 
impression was also made in February 1997.  

The veteran was afforded a VA examination by a specialist in 
rheumatology in February 1998.  He reported pain involving 
the left shoulder, ankles, toes, knees, hips, hands, elbows 
and back.  He also reported that he had swelling involving 
his ankles, knees, fingers and wrists.  It was reported that 
he had had rheumatic fever and a tonsil abscess in the 
military service.  

On physical examination there was a full range of motion and 
no synovitis of the hands.  There were Heberden's nodes at 
several proximal interphalangeal joints, especially at the 
right index finger that were tender to palpation.  There was 
a full range of motion of the wrist without synovitis.  There 
was also a full range of motion of the elbows without 
synovitis.  The right shoulder had a good range of motion 
with some limitation of full abduction.  The shoulder was 
mildly tender.  The left shoulder was tender also.  There was 
no warmth and no obvious swelling.  There was a normal 
rotation of the hips without pain.  There was pain in the 
buttocks and lumbosacral area with range of motion.  There 
was no synovitis of the knees.  There was bony enlargement 
with bilateral crepitance.  There was a full range of motion 
of the knees.  There was two-plus pitting edema over the 
ankles.  The ankles were tender to palpation.  There was pain 
with motion.  Examination of the back showed significant 
muscle spasm in the thoracic region.  There was tenderness 
over the paraspinous musculature in the lumbar and sacral 
regions.  There was also pain in the lumbar region with 
motion.  It was noted that laboratory studies in July 1993 
had reflected a negative rheumatic factor.  It was also noted 
that an evaluation by Dr. Huettner in July 1993 had showed 
degenerative joint disease and degenerative cervical and 
lumbar disc disease with no evidence of active inflammatory 
disease.  

The assessments included multiple joint complaints probably 
of multiple etiologies with no evidence of active 
inflammatory disease.  It was indicated that the back pain 
was most consistent with degenerative disease and/or disc 
disease.  The hand problems were considered most consistent 
with osteoarthritis.  The swelling and decreased range of 
motion and pain involving the ankles were considered 
secondary to edema and not joint effusion.  It was indicated 
that X-ray studies of the knees showed minimal narrowing of 
the medial compartments with positive small osteophytes.  
X-ray study of the hands showed no marginal erosions.  X-ray 
studies of the hips were normal.  X-ray studies of the feet 
showed bilateral hallux valgus with hammertoe deformities.  
X-ray studies of the shoulders showed narrowed 
acromioclavicular joints bilaterally with normal glenohumeral 
joints.  In summary the examiner stated that there was no 
ongoing evidence of rheumatoid arthritis either currently or 
in 1947.  He indicated that the veteran's claims folder had 
been reviewed.  

II.  Analysis

Service connection may be granted for disability from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

With chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough 
in service will permit service connection of arthritis, 
disease of the heart, nephritis or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records reflect that during his 
hospitalization in early 1947 for a tonsillar abscess, the 
veteran complained of pain in the left shoulder and swelling, 
redness and warmth of his right ankle and a diagnosis was 
made of acute rheumatoid arthritis of the right ankle and 
left shoulder.  When he was examined for separation from 
service in July 1947, arthritis and rheumatic fever in 1947 
were indicated; however, there were no findings on the 
examination report indicating the current presence of those 
conditions.  

Recently submitted statements by several private physicians 
include a statement by Dr. Routsong who indicated that he had 
treated the veteran from 1948 to 1954 for rheumatoid 
arthritis involving his right ankle and left shoulder.  Some 
statements by Dr. Young and treatment records dated from 1993 
to 1997 indicate that he was treating the veteran for 
rheumatoid arthritis or probable rheumatoid arthritis.  
However, other statements by Dr. Young he indicated that the 
arthritis was of unknown etiology.  The veteran was afforded 
VA examinations in February 1993 and February 1998 when the 
presence of rheumatoid arthritis was not confirmed.  
Laboratory studies conducted at the time of the February 1993 
examination showed a negative rheumatoid factor.  There was 
also a negative rheumatoid factor shown on private laboratory 
studies conducted in July 1993.  The February 1998 VA 
examination is reported in great detail and was conducted by 
a specialist in rheumatology who indicated that he had 
reviewed the veteran's claims file.  He concluded that there 
was no ongoing evidence of rheumatoid arthritis either at the 
current time or in 1947.

On the basis of the present record, the Board is unable to 
conclude that the veteran currently has rheumatoid arthritis 
and accordingly there is no basis to establish service 
connection for such a condition.  38 U.S.C.A. §§ 1110, 1131.  
Although a diagnosis of rheumatoid arthritis involving the 
right ankle and left shoulder was made during service, it was 
considered to be an acute condition.  The sedimentation rate 
that was initially elevated returned to normal and rheumatoid 
arthritis was not found at separation.  The presence of 
rheumatoid arthritis has not been confirmed on recent VA 
examinations, the most recent of which was conducted by a 
specialist in rheumatology who had access to the complete 
record and conducted a detailed analysis.  While the veteran 
has been seen over the years by several physicians for 
various complaints of joint pain, and the diagnosis of 
rheumatoid arthritis has been entered on occasion, the 
clinical findings to support the diagnosis are missing and it 
is likely that the diagnosis was made primarily on the basis 
of the history presented by the veteran.  Accordingly, a 
basis for favorable action in connection with the veteran's 
appeal has not been established.  The Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for rheumatoid arthritis is 
not established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 11 -


